DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments filed on 03/23/2021 and Terminal disclaimer communication filed on 03/23/2021 and 03/25/2021.
Claim 1 has been amended according to Amendments filed on 03/23/2021 in order to address the 35 U.S.C. § 112(b) rejection and the Terminal disclaimer was filed in order to address the Double Patenting rejection. Claims 1-18 are presented for examination.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-18 were rejected under 35 U.S.C. 112(b) rejection in a Non-Final Rejection filed on 02/03/2021. The claims are allowable over 35 U.S.C. § 112(b) rejection. The Applicant has amended the claims to recite “the request requesting a plurality of locations associated to information browsed by the client device.” This amendment obviates the 35 U.S.C. 112(b) rejection because now the claims are clear that the request is requesting the plurality of locations associated to information browsed by the client device. 

Claims 1-18 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,282,798 because the patent and the application under examination name the same inventive entity. The claims are allowable over the Double Patenting Rejection. The Applicant has provided a terminal disclaimer that claims priority to Patent No. 10,282,798 and therefore, the double patenting rejection is withdrawn. Thus, claims 1-18 are believed to be in condition for allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
April 9, 2021